Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-14-2009

USA v. Sanchez
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4614




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Sanchez" (2009). 2009 Decisions. Paper 2040.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/2040


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                         ___________

                                         No. 07-4614
                                         ___________

                           UNITED STATES OF AMERICA

                                              v.

                            DAVID SANCHEZ, a/k/a Alex
                            a/k/a Alexandro Feliz Trevino

                                                    David Sanchez, Appellant
                                         ___________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                             (D.C. Criminal No. 04-cr-00114)
                  District Judge: The Honorable William W. Caldwell
                                      ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 30, 2008


             BEFORE: McKEE, NYGAARD, and SILER,* Circuit Judges.




                               (Filed:     January 14, 2009)

                                         ___________



       *Honorable Eugene E. Siler, Jr., Senior Circuit Judge for the United States Court
of Appeals for the Sixth Circuit, sitting by designation.
                              OPINION OF THE COURT
                                   ___________


NYGAARD, Circuit Judge.

      Appellant, David Sanchez, pleaded guilty to criminal conspiracy to distribute and

possess with the intent to distribute, 100 kilograms or more of marijuana. He was

sentenced to 121 months of incarceration. The issue he has raised before us is whether

the District Court erred when it added a two-level enhancement to his sentencing

calculation because two firearms were found in the Appellant’s residence. The District

Court had jurisdiction over Sanchez’ case pursuant to 18 U.S.C. § 3231 and we have

jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We have subject

matter jurisdiction over Sanchez’ appeal, even though he agreed to an appellate waiver in

his plea agreement. United States v. Gwinnett, 483 F.3d 200, 203 (3d Cir. 2007).

However, we may refuse to exercise that jurisdiction upon a finding that the appellate

waiver is valid. Id. We make a de novo determination as to the validity of Sanchez’

appellate waiver. United States v. Jackson, 523 F.3d 234, 237 (3d Cir. 2008).

      We will dismiss the appeal because the record conclusively demonstrates that

Appellant knowingly and voluntarily waived his right to appeal his sentence. We enforce

an appeal waiver if such a waiver is entered knowingly and voluntarily, unless

enforcement of the waiver would work a miscarriage of justice. The District Court

complied with Fed. R. Crim. P. 11(b)(1)(N), which required it to “inform the defendant



                                            2
of, and determine that the defendant understands [. . .] the terms of any provision in a plea

agreement waiving the right to appeal.” As the District Court complied with the Rules of

Criminal Procedure, and the Appellant has alleged no miscarriage of justice, we will

dismiss the appeal.




                                              3